 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 426 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2004 
Mr. Wexler (for himself, Mr. Brown of Ohio, Mr. Rohrabacher, and Mr. Chabot) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Taiwanese-American Heritage Week. 
 
Whereas May 9-15, 2004, marks the fifth-annual Taiwanese-American Heritage Week; 
Whereas the celebration of the annual Taiwanese-American Heritage Week creates awareness of the Taiwanese-American community and promotes the image of Taiwanese-Americans in the United States; 
Whereas Taiwanese-American Heritage Week helps encourage diversity in the United States and promotes cultural understanding between Taiwanese-Americans and all Americans; 
Whereas Taiwanese-American Heritage Week helps enhance mutual understanding and solidarity among different generations of Taiwanese-Americans; 
Whereas the Taiwanese-American community strongly supports democracy, human rights, and the rule of law; 
Whereas Taiwanese-Americans have made distinct and important contributions to the United States and the rest of the world in many fields, as evidenced most recently during Operation Iraqi Freedom, in which Taiwanese-Americans have served and continue to serve in the Armed Forces; 
Whereas Taiwan is committed to the principles of freedom, justice, and democracy, as evidenced by free and open contests in local, legislative, and presidential elections, and Taiwan seeks to become a responsible member of international organizations, such as the World Health Organization; 
Whereas frequent exchanges, including exchanges at the highest level of government, contribute to broadening the friendship and cooperation between the United States and Taiwan; and 
Whereas the United States and Taiwan share common ideals and a vision for a peaceful and democratic 21st century: Now, therefore, be it 
 
That Congress— 
(1)declares that the warm relations and bilateral exchanges between the people of the United States and Taiwan should continue and grow deeper; and 
(2)supports the goals and ideals of Taiwanese American Heritage Week and recognizes the importance of Taiwanese-Americans to the United States. 
 
